ETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and amendments to the claims filed on July 1, 2021 have been received and entered. Claim 1 has been amended, while claims 3, 6 and 22 have been canceled. Claims 1-2, 4-5, 7-21, 23-24 and 25 are pending in the instant application.
Priority
It is noted that instant application is a continuation of application no CON of 14/750,870 filed on 06/25/2015, which is a continuation of 14/137,902, filed on 12/20/2013, now US patent no 9434782, which is a continuation of 13/740,727, filed on 01/14/2013, now US patent no  9505827, which is a Divisional  of 13/310,431, filed on 12/02/2011, which is a continuation in part of PCT/GB2010/051122, filed on 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 and also claim priority from foreign application no UK 0911846.4, filed on 07/08/2009 and UK  0913102.0, filed on 07/28/2009. 

Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding human IgH chain variable region and a mouse IgH constant region and (ii) monoclonal antibody as species for species for second cell and as the source of antigen specific antibody in the reply filed on April 26, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-2, 4-5, 7-124 and 25 are under consideration.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 


Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A method of obtaining an antigen specific antibody or antigen binding fragment thereof, said antibody comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region, and said fragment comprising a human IgH chain variable region, the method comprising: 
providing a transgenic mouse immunized with said antigen; wherein the transgenic mouse comprises a plurality of B cells comprising nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region, and wherein the germline of said mouse comprises a homozygous immunoglobulin heavy chain (IgH) locus, wherein said homozygous IgH locus comprises unrearranged human IgH variable region gene segments comprising Vs, Ds and Js operatively joined to an IgH constant (C) region comprising an endogenous C segment at an IgH locus; 
wherein said homozygous IgH locus comprises in 5' to 3' transcriptional orientation said unrearranged human Vs, Ds and Js comprising a 3' JH gene segment, a chimeric JC intron an enhancer, and said operatively joined C region; 
wherein said chimeric J/C intron comprises human JC intronic DNA downstream of said 3'JH gene segment and a truncated mouse JC intron comprising said enhancer and upstream of said C region, wherein in a non-transgenic mouse said human JC intronic DNA is human intronic DNA downstream of said human 3 'JH gene segment, wherein said truncated mouse JC intron comprises mouse 2USSN: 15/383,353 Atty. Docket No. 39080-15701 Response to Final Office Action dated March 18, 2021 intronic DNA upstream of a mouse Emu enhancer and said mouse Emu enhancer, wherein DNA between said 3' human JH segment and said truncated mouse JC intron is less than 2 kb,
 wherein said homozygous IgH locus of said mouse is capable of undergoing V, D, J joining and said transgenic mouse is nonfunctional to produce endogenous mouse Ig heavy chain comprising mouse Ig heavy chain variable and constant regions;
wherein said transgenic mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region, and wherein said transgenic mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice having in their germline a homozygous IgH locus comprising unrearranged human IgH variable region gene segments positioned upstream of an IgH constant (C) region comprising an endogenous C gene segment of an IgH locus;
(ii) 	providing a host cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or a host cell comprising nucleic acid encoding said human IgH chain variable region of said antigen-binding fragment, wherein said human IgH chain variable region of said antigen-specific antibody or antigen binding fragment is of a B cell, or a hybridoma thereof of the transgenic mouse immunized with said antigen from step (i); and 
 expressing said antibody from said host cell comprising nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody, or expressing said antigen-binding fragment thereof from said host cell comprising nucleic acid encoding said human IgH chain variable region of said antigen-binding fragment, and 
wherein said plurality of B cells comprise said B cell expressing antigen-specific antibody comprising a chimeric Ig heavy chain and said plurality of B cells comprise nucleic acid encoding said human IgH variable region and the mouse IgH constant region.

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11, 13-14, 16-19, 24 and 25 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74) as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS).
Claim interpretation: The only active method step of the independent claims is to expressing said antibody or antigen binding fragment thereof from the host cell, wherein the host cell comprises nucleic acid encoding said human IgH chain variable region and said human IgH chain constant region of said antibody (claim 1). The recitation of 'wherein' said human IgH variable region of said antigen specific antibody is from a transgenic mouse contacted with said antigen are considered product-by-process limitations,  the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is expressed from the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region. Absent showing that the process imparts a novel or unexpected property to the recited host cells, as it is interpreted as equivalent host cells from prior art comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region. The burden is placed upon the applicants to establish a patentable distinction between the claimed use referenced use of the host cells. 
With respect to claim 1, 12, Murphy et al teach a method of producing a human antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy and light chain loci with human variable regions and mouse constant regions. The mice may comprise human heavy chain V, D and J gene segments that replace endogenous mouse heavy chain variable region gene segments at an endogenous mouse heavy chain locus and that are linked to an endogenous mouse heavy chain constant region gene to form a hybrid heavy chain locus. The mice may also comprise human light chain V and J gene segments that replace endogenous mouse light chain variable region gene segments at an endogenous mouse light chain locus and that are linked to an endogenous mouse light chain immunoglobulin constant region gene locus to form a hybrid light chain locus. The heavy and light chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and mouse heavy and light chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, wherein said cell described above is a CHO cell (col. 7, lines 45-56 and claims 1-2). 
Also preferred is a method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA encoding the human heavy and light chain Immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocimmune technology (see page 74). 
Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). Thus, Murphy et al contemplate producing and maintaining a breeding colony of viable homozygous mice comprising the chimeric IgH locus (col. 23, lines 5-15 or page 45, lines 24-28). Further, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8).
 The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that VelociGene technology was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74). 
With respect to claim 2, Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the  antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60). This is further shown in Tanamachi  who teaches a method to raise a chimeric antibody of interest in transgenic nonhuman host animal, the method can further comprises isolating from the animal or B cell from the animal , a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host IgH (page. 20, lines 26-32). Tanamachi disclose DNA encoding the variable region (light or heavy chain) from the chimeric antibody can be obtained by standard molecular biology techniques (e.g., PCR amplification or cDNA cloning using a hybridoma that expresses the antibody of interest) and the DNA can be inserted into an expression vector such that the variable region sequences are operatively linked to a human constant region sequence, as well as to transcriptional and translational control sequences (see page 21, lines 1-6).
With respect to claim 4, Murphy discloses that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15 and col. 23, lines 5-15 and figure 4). 
With respect to claim 5, 7, Murphy et al teach that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci (see col. 7, lines 13-15). Further, because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (col. 20, line 49-52, figure 4, also in Stevens page 74 and Tanamachi et al page 6, lines 24-30).
Regarding claims 13-14, Murphy discloses that the production of antibodies to various antigens in nonhuman species initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claim 16,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
Regarding claims 17, Murphy et al  teach a  method of replacing, in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see claims 7-10). Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). Given that Murphy et al disclose replacing part of endogenous mouse IGH locus with human variable region, it would be implicit that expression of endogenous mouse variable and constant region in said mouse would be reduced and/or prevented. 
Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by amended claims and new claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claim 10. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
Murphy differ from claimed invention by not explicitly disclosing chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous with mouse JC intronic DNA, and and (iii) said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 2kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references do not teach chimeric JC intron of human DNA and truncated mouse JC intron. 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamchi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamchi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art, to modify the method of isolating an antigen specific antibody from a cell derived from the transgenic  homozygous mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the first few nucleotides of the mouse and human J/C intron sequences are identical and could be interpreted as chimeric JC intron. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 7, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS) as applied above and Adams (Genomics. 2005 December; 86 (6):753-8) as evidenced by Retter et al (J Immunol 2007; 179:2419-2427) and  Ravetch et al (Cell, 1981, 27 583-591).
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Green have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera,  Tamamchi, Morrison and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 12-16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, IDS)  as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera, Tanamachi and Green have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibody, a domain antibody or a neutralizing antibody, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies suggesting that the B-cells of transgenic mouse disclosed in Murphy that is exposed to an antigen would inherently express antibody. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Regarding claim 14, Stevens et al teach a pharmaceutical composition comprising the antibody or antigen-binding fragment produced by method of and a pharmaceutically acceptable carrier, example 1, claim 4). With respect 15, Stevens teaches that the method comprises administering an antibody or antigen-binding portion thereof, to a human subject suffering from a disorder that is ameliorated by inhibition of hIL-4 or hIL-4/hIL-13 activity (see col. 5, lines 55-58). Regarding claim 16, Stevens et al teach providing an antibody or antigen-binding fragment that specifically binds hIL-4R (see claims and col. 1, lines 56-57).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Morrison and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tamamchi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), as evidenced by Jackson Laboratory Recourse Manual, 2007, 1-29), Green (J. Immunol. Methods 231: 11-23, 1999; IDS) , Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS)   as applied above and further in view of Zheng et al (Mol. Cell Biol. 2000, 20,  648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Green have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in said mouse germline said all or part of mouse heavy chain variable region DNA is inverted with respect to said heavy chain constant region. 
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654,  last paragraph). 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 to 45 and Fig. 1b).  It is further disclosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences.
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency  and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would  combine the teachings of  Murphy, Stevens,   Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying  the transgenic homozygous mouse of Murphy and Stevens  by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11 a).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	As an initial matter, it is noted that Examiner has indicated allowable subject matter that require positive recitation of the breeding limitation in the method steps, which patentably distinguishes over the art of record in this application. Applicant re-iterates and rely on their previous arguments for obviousness rejection that have been discussed in previous office action. The arguments are substantially the same as those addressed in the foregoing response in previous office action.
Applicant disagree with the rejection arguing that none of the reference teach truncated mouse JC intron. Applicant argues that Tanamachi does not teach or suggest one of ordinary skill in the art to modify the chimeric IgH locus of Murphy. Applicant continue to argue that there is human/mouse chimeric JC intron of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the mouse J/C intron. However, Applicant notes that in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy, the randomly integrated, 57 kb transgene taught by Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. Applicant concludes that not only does Tanamachi et al. teach a transgenic chimeric IgH locus having profound structural differences from the transgenic chimeric IgH locus taught by Murphy, as well as having profound structural differences from the recited mouse cells. Applicant continue to argue that there is no motivation to modify the JC intron particularly since Murphy teaches retaining full mouse JC intron and teaches away from random integration. Applicant argues that Murphy ensures a complete mouse JC intron is obtained by the use of the targeting vector (see fig. 4B and D). Applicant emphasize that Murphy teaches keeping entire JC intron and also discloses disadvantage of trans switching in mouse that is inconsistent with a motivation for combining Murphy with Tanamachi. Applicant rely in part declaration filed on July 7, 2020 to support of their argument. Applicant rely on Bradley’s declaration to assert that one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus” (see para. 6). Applicant further rely on van Dijk’s declaration under Rule 1.132 stating that “the Tanamachi "mini-locus" is not integrated at an endogenous IgH locus and therefore is not subject to endogenous mouse regulation at the IgH locus and therefore, nothing can be inferred from the Tanamachi mice regarding endogenous IgH regulation of the chimeric gene expression and rearrangement at the endogenous IgH locus (see para. 24 of the declaration). Applicant further point to figure 2 of the Stevens to assert that a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region, with no apparent mouse JC intronic DNA. This JC intron of the mouse taught by Stevens is unlike the JC intron of the mouse taught by Murphy which contains the full mouse JC DNA intron including mouse Eu. Because the JC intron of the chimeric IgH locus of the mouse taught by Stevens differs from that of the mouse taught by Murphy, Stevens is not evidentiary of Murphy (see pages 10-19 of the applicant’s argument).  Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as stated in previous office action, claims are broadly directed to method of obtaining an antigen specific antibody or antigen binding fragment thereof, said antibody comprising a human immunoglobulin heavy (IgH) chain, wherein said human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region. Claims recites active step of expressing the antibody from a host cell comprising nucleic acid encoding said human IgH chain variable region… (see claim 1). The human IgH variable (V) region having derived from the human/mouse chimeric IgH locus of the mouse of the invention is structurally similar to one disclosed in Murphy. Applicant's argument and evidences that antigen specific antibody or antigen binding fragment thereof, comprising a human IgH variable (V) region and a human IgH constant (C) region thus-obtained from the method of Murphy et al is structurally indistinguishable from the one instantly claimed.
In response, it is noted that Bradley’s declaration suggest that all of the mouse JC intron is present in the construct except the 5' most 94 base pairs, as defined by the NgoMIV site 94 bases after mouse JH4. Therefore, over 98% of the mouse JC intron is present in the Tanamachi et al. construct. It is further noted that applicant in part agree that Tanamachi teaches an IgH JC intron in a transgenic mouse that contains ~400 base pairs of human DNA downstream of the 3' end of human JH6, the ~ 400 base pairs of human DNA being contiguous with essentially the entire mouse JC intron that is 98% of the mouse JC intron. . Thus, it is obvious that Tanamachi et al disclosed a human/mouse chimeric J/C intron. It is unclear from the declaration as well applicant’s argument that  how those of ordinary skill in the art would not be able to predictably extrapolate the ability  of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.
In response to applicant’s argument of relying on Bradley’s and van Dijk’s declaration, it is relevant to note each emphasize to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". One of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream 3 ' to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994, cited as evidence without relying on the rejection) taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration). Further, the recited human/mouse chimeric intron merely requires but a single or few nucleotides of human origin.  The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art.". Applicant has provided no objective evidence that the presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin". 
In the instant case, neither the declaration nor the specification provides any objective evidence that the presence/absence of one or few nucleotide motifs of "human origin" at the
human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been
recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely
unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH
polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was
recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C
intron (see, Tanamachi, Wagner and Aguilera et al, Figure 1).
Murphy and Tanamachi suggest including at least some intronic DNA downstream of the 3ꞌ J gene segment in their chimeric constructs. Murphy teaches including the “entire [human] DJ region” in constructing targeting vector LTVEC1. (see page 46, lines 25-27).  One of ordinary skill in the art would have been motivated to include human DNA that extends sufficiently downstream of the 3' end of the J region gene, before the start of the mouse homology arm, in order to avoid risk of not including the “entire” human DJ “region.” Morrison previously made of record (cited as evidence, without relying on rejection) supplement the teaching of Murphy by suggesting that “it will usually be desirable to include all or a portion of the intron downstream from the J region.”  (col. 3, lines 52-54, previously made of record) . In view of foregoing, one of ordinary skill in the art would have been motivated to include at least some human intronic DNA (i.e., to generate a chimeric J/C intron) when constructing a targeting vector for engineering a mouse according to Murphy. Additionally, Morrison expressly discloses that joining human and mouse DNA within the J/C intron both preserves the intronic enhancer, as Murphy and Morrison teach, and is otherwise “a matter of convenience.” (see col. 3, lines 52-62) and joining the human and mouse DNA within the J/C intron would result in a chimeric J/C intron. Indeed, Morrison’s exemplified antibody production in mouse cells utilizes constructs that include a chimeric J/C intron (see col. 9, lines 44-46, col. 10, lines 48-51). Further, it is evident that the human/mouse chimeric J/C intron of the transgenic mouse derived B-cell is a product-by process recitations, in Claims, is simply not present in the  thus recovered nucleic acid molecule encoding the human IgH chain variable region from the B cell or hybridoma of the transgenic mouse. Those ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules. Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (see col. 24, lin es 1-12). Thus, the cDNA disclosed in Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region. The instant specification fails to disclose what nucleotide sequence, or subsequence thereof, of the murine J/C intron, other than the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments.
On pages 23-30 of the applicant’s argument, applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
 On pages 20-22, 30-38 of the applicant’s arguments, Applicant notes that the instant claims do not explicitly recite a “chimeric junction”, though such a junction is encompassed by Applicant’s claims. Applicant continue to argues that there is no indication in the Office action that one of skill in the art at the time of the invention would have known where “the chimeric junction that could be placed” without disrupting the complex regulation of the IgH locus including initiation of recombination and expression of the hybrid IgH locus. That is, none of the cited art teaches a complete knowledge of where in the JC intron of a chimeric IgH locus such as described by Murphy, a chimeric JC junction could be placed and not disrupt the regulatory sequences. Stevens who like Murphy, discloses a chimeric IgH/« locus comprising a full mouse JC intron, acknowledges unknown regulatory sequences. Applicant submits that it would be unpredictable and thus non-obvious at the time of the invention, to modify the chimeric IgH locus taught by Murphy by truncating the mouse JC intronic DNA component.
Applicant disagree with the argument that instant method claims are not product by process claim. Applicant argues that neither Murphy nor the cited secondary references teach or suggest these recited limitations individually or in combination. Applicant assert that there is no requirement under 35 USC 103(a) for Applicant to provide “evidence and/or argument on record that establish distinction of human IgH chain variable region from the transgenic mouse contacted with an antigen as disclosed in Murphy to one disclosed in the instant application”. A POSA would have had the motivation and a predictable expectation of success in modifying the full-length mouse component of the JC intron of the chimeric IgH locus of the mouse of Murphy to arrive at the truncated mouse component of the instantly recited JC intron of the chimeric IgH locus of Applicant’s claims. Applicant’s specification published as US20170094956A1 provides support for multiple embodiments of a truncated mouse JC intron, particularly between the end of the mouse J4 region and the Eu region. Applicant in part rely on the Bradley’s and van Dijik’s declaration to state that nothing can be inferred from the teaching of Tanamachi. Applicant again reiterate truncated human JC intronic DNA leaving only between 1 and 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a corresponding duplicate number of mouse JC intronic nucleotides in the Murphy mouse, clearly distinguishing the mouse and human JC intronic nucleotides. Murphy discloses that “In this example, large insert (BAC) clones are isolated from the ends of the mouse VDJ region as a source of homology arms (FIG. 4B) which are used to direct integration via homologous recombination of the human VDJ sequences in a two-step process”. Thus, Murphy teaches preserving the entire mouse JC intron. Murphy's teaching away from a JC intron comprising truncated mouse JC DNA in its chimeric IgH locus positioned at the endogenous mouse IgH locus due to regulatory concerns are incompatible with a suggestion to modify the Murphy mouse with the abbreviated chimeric IgH construct taught by Tanamachi (or part thereof) based on extrapolating from properties displayed when randomly integrated into a mouse genome. Additionally, Murphy discloses three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) which disclose disadvantages of random integration of Ig loci. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron as exemplified in figure 4. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. The requirement that the chimeric junction be located at a position of less than 2 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al both emphasize to retain the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain.
A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience.
 Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/IgK locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. As evidenced by both Murphy et al and Tanamachi et al, the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) , human JC intron (Stevens) or a human/mouse chimeric J/C intron (Tanamachi et al) were all recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. It should be further noted that instant specification as well as applicant in part agree that there could be multiple acceptable junction positions. There is no evidence on record attributing any effect to any of the different junction positions, further demonstrates the irrelevance of the recited chimeric junction location. Therefore, positioning the chimeric junction “less than 2 kb” downstream of the 3' human JH gene segment dose not impart any distinguish over the conventional established understanding in the art.
In response to applicant’s argument that genome of the mouse disclosed in Murphy could not be chimeric intron comprising 12 nucleotide of human JC intron and remining truncated mouse JC intron, it should be noted that those skill in the art that would recognize that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical (see previous office action).  Therefore, analyzing the genome of entire mouse JC disclosed in Murphy or Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely disclose the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success. See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al), entirely human JC Intron (Stevens, Lonberg, previously made of record) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to
one of ordinary skill in the art at the time of the invention.
In response to applicant’s argument that instant claims are not product by process claims, it is noted that instantly claimed methods are directed to the production of an enormous genus  of structurally undisclosed antigen specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region having an enormous range of low to high binding affinities for their corresponding enormous genus, of structurally undisclosed antigens. Applicant has provided no objective evidence that the presence/absence of  few nucleotide motif of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is a critical feature of, necessarily and absolutely changes the structural and functional properties of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region of the instantly claimed invention, to wit, structure of antigen-binding
domain and/or binding affinity of the antibody or antigen-binding fragment thereof to the corresponding antigen. It is evident  that the human/mouse chimeric J/C intron of the transgenic mouse product-by process recitations, as recited in Claims, is simply not present in the thus recovered B cell or hybridoma therefrom comprising a nucleic acid molecule encoding the human IgH chain variable region. Those ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules.
Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric
immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable
regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g.
by cDNA cloning or PCR amplification (see col. 24). Similarly, Tanamachi et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human
antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning
or PCR amplification. Thus, the cDNA of Murphy et al and/or Tanamachi et al encoding the human IgH variable region derived from B cells of the antigen immunized mouse disclosed in Murphy is structurally indistinguishable from the instantly recited nucleic acid encoding the human IgH variable region. The recitation of a process limitation in the claim is directed to the expressing  an immunoglobulin heavy chain comprising a human IgH chain variable region encoded by a human/mouse chimeric immunoglobulin heavy chain locus comprising a human/mouse chimeric  JC intron from a host cells (B cell or CHO cell), wherein said human DNA/mouse DNA joinder point , is not viewed as positively limiting the resulting antigen-specific antibody, or antigen binding fragment thereof, comprising the human IgH chain variable region absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained antigen specific antibody or antigen binding fragment thereof,  comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region. 
In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron. The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration filed as IDS). The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Maintained-Double Patenting
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 14137902 (US Patent no 9434782).  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). 
 Claims 1-2, 4-5, 7-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 357 of copending Application No. 13310431. 
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 74-82 of copending Application No. 13740727. 
Claims 1-2, 4-5, 7-21, 23-24 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of USP 9504236. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘236.
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-22 of copending Application No. 14056700. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method of 700.
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188.  
Claims 1--2, 4-5, 7-21, 23-24 and 25  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘398.
Claims 1--2, 4-5, 7-21, 23-24 and 25  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9788534.. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘534.
Claims 1--2, 4-5, 7-21, 23-24 and 25  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1--2, 4-5, 7-21, 23-24 and 25  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1--2, 4-5, 7-21, 23-24 and 25  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘763.
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No.
16870413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-2, 4-5, 7-21, 23-24 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-2, 4-5, 7-21, 23-24 and 25  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-2, 4-5, 7-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969. 
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632